United States Court of Appeals
                              FOR THE EIGHTH CIRCUIT
                                 ________________

                                    No. 08-1718
                                 ________________

United States of America,                  *
                                           *
              Plaintiff – Appellee,        *
                                           *       Appeal from the United States
      v.                                   *       District Court for the
                                           *       Eastern District of Missouri.
Billy Cole,                                *
                                           *             [UNPUBLISHED]
              Defendant – Appellant.       *

                                 ________________

                                 Submitted: June 25, 2008
                                     Filed: July 22, 2008
                                 ________________

Before WOLLMAN, HANSEN, and MURPHY, Circuit Judges.
                      ________________

PER CURIAM.

       Billy Cole appeals from the district court's denial of his motion for a reduction
of his sentence pursuant to 18 U.S.C. § 3582(c)(2), based on amendments to the
United States Sentencing Guidelines Manual (U.S.S.G.) which reduced certain base
offense levels in U.S.S.G. § 2D1.1(c) depending on the quantity of cocaine base
(crack) involved.

      This matter is back before us after we remanded to the district court for an
explanation of its reasoning in denying Cole's motion for sentence reduction under the
new crack cocaine offense sentencing guidelines. The district court determined that
Cole's sentence was driven by the career offender provisions pursuant to U.S.S.G. §
4B1.1 and that the new drug quantity guidelines in § 2D1.1 do not affect such
sentences. Accordingly, it found that Cole was not entitled to reduction. After
reviewing the district court's order, we summarily affirm it. See United States v.
Tingle, 524 F.3d 839 (8th Cir. 2008) (per curiam) (upholding sentence under career
offender provision since guideline amendment lowered only ordinary offense level for
crack cocaine quantities while leaving sentencing range for career offenders intact).

                       ______________________________




                                         -2-